      Case 4:19-cv-01642 Document 13 Filed on 08/28/19 in TXSD Page 1 of 1



UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS


                   Motion and Order for Admission Pro Hac Vice

      Division         Houston                               Case Number              4:19-cv-01642
                            SHELLY R. IVY a/k/a SHELLY R. HARVEY


                                                    versus
                                     NAVIENT SOLUTIONS, LLC



           Lawyer’s Name                  Michael R. Horne
                Firm                      Hunton Andrews Kurth, LLP
                Street                    1445 Ross Avenue, Suite 3700
          City & Zip Code                 Dallas, Texas 75204
         Telephone & Email                (214) 979-2931; mhorne@huntonak.com
      Licensed: State & Number            Texas: 24083200
       Federal Bar & Number               N.D. Tex. (same)


 Name of party applicant seeks to                              Navient Solutions, LLC
 appear for:


                                                                                  ✔
 Has applicant been sanctioned by any bar association or court? Yes _______ No ________

 On a separate sheet for each sanction, please supply the full particulars.


 Dated:                         Signed:                         /s/Michael R. Horne
              8/27/2019



 The state bar reports that the applicant’s status is:


 Dated:                         Clerk’s signature



               Order
                                                    This lawyer is admitted pro hac vice.

Dated:
                                                             United States District Judge
